                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-381-DCK


 MELVIN G. BRYANT,                                 )
                                                   )
                       Plaintiff,                  )
                                                   )
        v.                                         )        ORDER
                                                   )
 CHARLOTTE EYE EAR NOSE &                          )
 THROAT ASSOCIATES, PA,                            )
               Defendant.                          )
                                                   )

       THIS MATTER IS BEFORE THE COURT on “Defendant’s Motion For Summary

Judgment” (Document No. 34). The parties have consented to Magistrate Judge jurisdiction

pursuant to 28 U.S.C. § 636(c), and this motion is now ripe for disposition. Having carefully

considered the motion, the record, and applicable authority, the undersigned will grant the motion.

                             I.      PROCEDURAL BACKGROUND

       Plaintiff Melvin G. Bryant (“Plaintiff” or “Bryant”), appearing pro se, initiated this action

with the filing of his “Complaint” on July 12, 2018. (Document No. 1). Plaintiff contends that

his employer Charlotte Eye Ear Nose & Throat Associates, PA (“Defendant” or “CEENTA”)

discriminated against him in violation of Title VII of the Civil Rights Act of 1964, as amended.

Id. Specifically, Plaintiff alleges Defendant discriminated against him based on his race and age,

on or about November 17, 2017, when his “employment status changed to ‘PRN.’” (Document

No. 1, p. 3). Plaintiff filed charges with the Equal Employment Opportunity Commission

(“EEOC”) on April 27, 2018, and received a “Notice of Right to Sue” on May 8, 2018. Id. See

also (Document No. 1, pp. 11, 20).




         Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 1 of 15
       The Complaint notes that Plaintiff previously filed a related action. (Document No. 1, p.

5). In that case, based on the same facts and filed on June 5, 2018, the Honorable Graham C.

Mullen found that the Court lacked subject matter jurisdiction over Plaintiff’s Title VII claims

based on race, and that Plaintiff “has failed to state a claim for relief under either Title VII or

ADEA for age discrimination.” 3:18–CV-292-GCM (Document No. 3, pp. 10-11) (W.D.N.C.

June 15, 2018) (citing 28 U.S.C. § 1915(e)(2)). Judge Mullen dismissed Plaintiff’s Title VII claims

based on race and dismissed without prejudice Plaintiff’s Title VII and ADEA claims for age

discrimination. Id.

       In this case, originally assigned to the Honorable Frank D. Whitney, Jr., the Court held on

August 14, 2018, that Plaintiff’s discrimination and retaliation claims were sufficient to pass initial

review. (Document No. 3, pp. 7-8).

       The Complaint alleges that Plaintiff is a 57 year-old African-American male, who began

working for Defendant in April 2004 as a “Certified Opthalmic Assistant,” and is still in the same

position. (Document No. 1, p. 7). The Complaint further states that in April 2017, Plaintiff “was

told a couple of providers thought I was too slow” and that he was informed in November 2017

that his employment status and schedule would change because certain providers said they did not

want to work with Plaintiff because he “was too slow.” (Document No. 1, pp. 7-8). Plaintiff

contends that he is “being subjected to discrimination based upon illegal factors such as [his] race

and age.” (Document No. 1, p. 10). Plaintiff concludes that he is entitled to $1.4 million dollars.

(Document No. 1, p. 6).

       “Defendant’s Answer To Plaintiff’s Complaint” (Document No. 6) was filed on September

24, 2018. Plaintiff agreed to participate in the Court’s Pro Se Settlement Assistance Program, but

the parties’ attempts to reach an agreement on the issues with the help of a mediator reached an
                                                  2




         Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 2 of 15
impasse. See (Document Nos. 11, 12, 15, and 17). Following the impasse, the parties filed a “Joint

Stipulation of Consent to Exercise Jurisdiction by a United States Magistrate Judge” (Document

No. 19) and a “Certification And Report Of F.R.C.P. 26(f) Conference And Proposed Discovery

Plan” (Document No. 20) on July 3, 2019. The undersigned issued a “Pretrial Order And Case

Management Plan” (Document No. 21) on July 11, 2019.

       “Defendant’s Motion For Summary Judgment” (Document No. 34) and “Memorandum In

Support…” (Document No. 35) were timely filed on December 20, 2019. See (Document No. 27).

Plaintiff failed to file a timely response by January 3, 2020, and the Court sua sponte extended

Plaintiff’s deadline to January 17, 2020. (Document No. 36). On January 14, 2020, pro se Plaintiff

requested, and was allowed, an additional extension of time to January 31, 2020, to file his

response. (Document No. 38). “Plaintiff’s Opposition To Defendant’s Motion For Summary

Judgment” and supporting brief were filed January 30, 2020. (Document No. 39). Following its

own extension of time, Defendant filed its “Reply Brief In Support Of Defendant’s Motion For

Summary Judgment” (Document No. 44) on February 13, 2020.

       The pending motion is now ripe for review and disposition.

                                 II.     STANDARD OF REVIEW

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.R.Civ.P.

56(a). The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted). Only disputes between the parties over material facts (determined by
                                                  3




         Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 3 of 15
reference to the substantive law) that might affect the outcome of the case properly preclude the

entry of summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute about a material fact is “genuine” only if the evidence is such that “a reasonable jury could

return a verdict for the nonmoving party.” Id.

       Once the movant’s initial burden is met, the burden shifts to the nonmoving party. Webb

v. K.R. Drenth Trucking, Inc., 780 F.Supp.2d 409 (W.D.N.C. 2011). The nonmoving party

opposing summary judgment “may not rest upon the mere allegations or denials of his pleading,

but ... must set forth specific facts showing there is a genuine issue for trial.” Anderson, 477 U.S.

at 248. “For a non-moving party to present a genuine issue of material fact, ‘[c]onclusory or

speculative allegations do not suffice, nor does a mere scintilla of evidence in support of [the non-

moving party’s] case.’” Williams v. Carolina Healthcare Sys., Inc., 452 Fed.Appx. 392, 393 (4th

Cir. 2011) (quoting Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir. 2002)).

       In deciding a motion for summary judgment, a court views the evidence in the light most

favorable to the non-moving party, that is, “[t]he evidence of the non-movant is to be believed,

and all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255. At summary

judgment, it is inappropriate for a court to weigh evidence or make credibility determinations. Id.

                                        III.     DISCUSSION

A. Factual Background

       In support of its motion for summary judgment, Defendant first provides a helpful

summary of undisputed facts. (Document No. 35, pp. 2-8). Plaintiff does not seem to challenge

Defendant’s statement of facts, which cites extensively to the Complaint, Plaintiff’s deposition,

and the “Declaration of Laura Sparkman;” as such, the undersigned will incorporate those facts


                                                 4




         Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 4 of 15
below. See (Document No. 39) and (Document No. 35)(citing Document Nos. 1, 34-1, and 34-

2)).

       Beginning with his hiring in April 2004, through 2017, Plaintiff worked for Defendant as

a Certified Ophthalmic Assistant (“COA”) in a full-time “on call” role. (Document No. 35, p.

2)(citation omitted). “On-call” employees receive on-call pay, even if not assigned to work on

that particular day. Id. Plaintiff estimated that he received an average of $250 per month in on-

call pay. Id. Throughout his employment, Plaintiff has worked as a “floater,” meaning he works

at multiple CEENTA locations. Id. His duties involve preliminary patient evaluations prior to a

patient seeing a physician including: taking patients medical histories, checking vision and eye

pressure, instilling medications and providing information to assist patients’ care. Id.

       Defendant notes that Plaintiff testified that “speed and efficiency are ‘vital’ to a COA’s

success at CEENTA, as is a physician’s satisfaction with the COA.” (Document No. 35, p. 3)

(citation omitted). Plaintiff acknowledges that he consistently received feedback about his slow

speed working up patients – “if you look at all my evaluations, there is always some mention of

speed.” Id.

       On May 21, 2017, Plaintiff reached out to his supervisor Laura Sparkman (“Sparkman”)

and requested to not be scheduled for work on Mondays (one of Defendant’s busiest days), and

thus change his status from full-time (5 days per week) to three-quarter time (4 days per week).

Id. Plaintiff also expressed an unwillingness to work with four out of the six doctors at the

Statesville office. Id. Sparkman allowed Plaintiff’s requests, but informed him that on-call pay

may not be guaranteed for three-quarter time employees. (Document No. 35, pp. 3-4).

       Defendant’s factual summary also notes that multiple providers in its clinics requested not

to work with Plaintiff due to his slow patient workup times. (Document No. 35, p. 4). Moreover,
                                                 5




         Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 5 of 15
Defendant states that Sparkman informed Plaintiff that this made it difficult to find work for him

– including in his 2017 performance evaluation – and that Plaintiff has admitted he was aware of

this difficulty. Id.

        Based on the foregoing, Sparkman consulted with Defendant’s Chief Operations Officer,

Karen Stull (“Stull”) and the decision was made to change Plaintiff’s status from “on-call” to PRN

(short for pro re nata or “as needed”). (Document No. 35, pp. 1, 5). Unlike “on-call” employees,

PRN employees indicate when they are available to work and are assigned accordingly, but are

not compensated unless they fulfill an assignment. (Document No. 35, p. 5). Sparkman informed

Plaintiff of the change in his employment status on November 15, 2017. Id.

        Plaintiff subsequently submitted internal grievances to Defendant’s HR Compliance

Officer, and then its Chief Executive Officer. (Document No. 35, pp. 5-7). Plaintiff was informed

by Defendant that the change in his status was due to his request not to work on Mondays, not to

work with certain physicians, and certain physicians’ requests not to work with him. Id. Plaintiff

did not allege in his internal grievance letters that his change status was based on his race or age.

Id.

        “After his employment status change, Plaintiff was offered assignments in November and

December 2017 and, as was his right, turned down certain assignments both months.” (Document

No. 35, p. 7). Sparkman did not hear from Plaintiff again until July 2018. Id. Plaintiff was

scheduled to work two days in July 2018, but then Sparkman informed him he was no longer

scheduled because he failed to provide her with requested information. (Document No. 35, pp. 7-

8). Defendant notes that Plaintiff has admitted that his status change was due to provider

complaints, and that he has had no desire to work for Defendant since his status change.

(Document No. 35, p. 8).
                                                 6




         Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 6 of 15
B. Arguments

       1. Race Discrimination

       Defendant notes that without direct evidence of discrimination, Plaintiff must proceed

under the familiar burden-shifting framework articulated in McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). (Document No. 35, p. 10).

                   To establish a prima facie case of discrimination under Title VII,
               Plaintiff must show: (1) membership in a protected class; (2)
               satisfactory job performance; (3) an adverse employment action;
               and (4) different treatment from similarly situated employees
               outside of the protected class. Coleman v. Maryland Court of
               Appeals, 626 F.3d 187, 190 (4th Cir. 2010). If the plaintiff
               establishes a prima facie case, the burden then shifts to the defendant
               to articulate a legitimate, nondiscriminatory reason for the
               challenged employment action. Ross v. Communications Satellite
               Corp., 759 F.2d 355, 365 (4th Cir. 1985), overruled on other
               grounds by PriceWaterhouse v. Hopkins, 490 U.S. 228 (1989).
               Once the employer articulates a legitimate, nondiscriminatory
               reason, the burden shifts back to the plaintiff to show that the
               nondiscriminatory reason offered for the decision at issue is mere
               pretext. Id.
Id.

       Defendant first argues that Plaintiff’s case fails at the second element because there is no

dispute that Plaintiff was not performing satisfactorily at the time of his employment status change.

(Document No. 35, pp. 10-11).        Defendant notes that Plaintiff admits numerous providers

requested not to work with him due to his speed, which made it difficult for Sparkman to assign

him work. Id. Defendant contends that Plaintiff could not be performing satisfactorily where

providers and practice managers requested not to work with him. Id.

       Next, Defendant argues that Plaintiff fails at element four because he cannot show that he

was treated differently than a similarly situated employee outside his protected class. (Document

No. 35, p. 11). Plaintiff has only identified Micaela Caruccio (“Caruccio”), a current COA who

                                                 7




         Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 7 of 15
Plaintiff believes was allowed Mondays off without a change in status. Id. According to

Defendant, Caruccio was temporarily allowed Mondays off to attend school and did not otherwise

limit her availability; moreover, there were no provider complaints about Caruccio. Id. Defendant

concludes that Caruccio is not a similarly situated employee to Plaintiff. Id.

       In addition, Defendant asserts that even if Plaintiff established a prima facie case of race

discrimination, CEENTA has more than adequately articulated a nondiscriminatory reason for the

challenged employment action. (Document No. 35, pp. 11-12) (citing Gillins v. Berkeley Elec.

Coop., Inc., 148 F.3d 413, 416 (4th Cir. 1998) and Holland v. Washington Homes, Inc., 487 F.3d

208, 214 (4th Cir. 2007)). In short, Plaintiff’s own restrictions on his availability and certain

providers’ requests not to work with him made it difficult to schedule Plaintiff and imprudent

financially to continue paying him for “on-call” status. (Document No. 35, p. 12). Defendant

concludes these “are legitimate nondiscriminatory considerations” and that Plaintiff has not, and

cannot, show that this explanation is a pretext to mask race discrimination. (Document No. 35,

pp. 12-14)

       In response, pro se Plaintiff asserts that “the real reason for the status change is due to his

age and race.” (Document No. 39, p. 2). He seems to suggest that Defendant erred by honoring

his request to have Mondays off and to not work with certain providers, and/or that his alleged

performance issues and problems with certain providers and having Mondays off arose because

Sparkman was his supervisor. (Document No. 39, pp. 2-3).

       Specifically addressing the arguments regarding discrimination based on race, Plaintiff

contends that his performance was satisfactory and that there is insufficient documentation to show

otherwise. (Document No. 39, p. 16). Plaintiff suggests that without more specific data it is not

enough to argue that providers were dissatisfied with his speed. Id. Moreover, Plaintiff contends
                                                 8




         Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 8 of 15
he was not made aware “that certain providers have concerns with his speed or anything else.” Id.

Plaintiff argues that he was treated differently than similarly situated employees because he “is the

only African-American working in clinics who is being treated differently than others who are

similarly situated outside his protected class.” Id. Plaintiff further asserts that because the

providers who requested not to have him work in their clinics are mostly Caucasian, “one could

infer he was the target of the removals which is a factor motivated by race.” (Document No. 39,

p. 17).

          Plaintiff also argues that Defendant has provided changing explanations or rationale for

altering the status of his employment. See (Document No. 39, pp. 17-19). He notes that

explanations for Defendant’s decision include: difficulty placing Plaintiff; did not make financial

sense to continue paying “on-call” rate when he wasn’t being assigned work; a purported change

in policy; he wanted Mondays off; certain providers requested not to work with him due to his

speed; he didn’t want to work in Statesville. (Document No. 39, p. 17). Plaintiff asserts that an

“employer’s changing rationale for making an adverse employment decision can be evidence of

pretext.” (Document No. 39, p. 9) (citations omitted).

          In reply, Defendant first asserts that Plaintiff has still not shown he was meeting

Defendant’s legitimate performance expectations at the time of his status change. (Document No.

44, p. 2). Defendant notes that neither Plaintiff’s response or deposition testimony dispute the fact

that his speed was consistently identified as an issue in his performance reviews and that numerous

providers complained about his speed. Id. Moreover, Defendant contends it is also undisputed

that Plaintiff’s 2017 performance evaluation stated that providers and practice managers requested

not to have Plaintiff in their practices due to his slow workup times. Id. See also (Document No.

39, pp. 9-10).
                                                 9




           Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 9 of 15
        Defendant argues that Plaintiff seems to take the position that his speed is unrelated to his

performance, even though he “admitted in his deposition, speed is ‘vital to a COA’s success at

CEENTA, as is physician satisfaction with the COA.’” (Document No. 44, p. 3). Defendant

further argues that even if Plaintiff believes he was meeting Defendant’s legitimate expectations

at the time of his status change, his self-assessment is not relevant – “it is the perception of the

decision maker which is relevant, not the self-assessment of the plaintiff.” Id. (quoting King v.

Rumsfeld, 328 F.3d 145, 149 (4th Cir. 2003)).

        Next, Defendant argues that Plaintiff still fails to establish a genuine issue of fact regarding

differential treatment of similarly situated employees. Id. Defendant notes that Plaintiff only

asserts a “bare conclusion” that he was “treated differently” than unidentified employees without

any specifics or citation to evidence of record. (Document No. 44, p. 4). As such, Defendant

contends that Plaintiff’s conclusory allegations are “entirely insufficient to warrant a trial by jury.”

Id.

        Finally, Defendant contends that there is nothing other than Plaintiff’s sheer speculation –

no evidence of race-based animus or that race played any role in the decision to change his status

– that would suggest that Defendant’s proffered explanations are a pretext to mask discrimination.

(Document No. 44, pp. 6-7). Defendant notes that speculation and conjecture are insufficient

support to avoid summary judgment. Id. (citations omitted).

        Addressing the allegation of different and inconsistent explanations for its decision about

Plaintiff’s status, Defendant acknowledges that Sparkman initially described the reasoning as a

change in policy. (Document No. 44, p. 8). Defendant notes, however, that soon thereafter

Sparkman clarified that the impetus for the change was Plaintiff’s request not to work Mondays,

not to work with certain providers, and certain providers’ requests not to work with Plaintiff.
                                                  10




        Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 10 of 15
(Document No. 44, pp. 8-9). Defendant further explains that “pretext is a lie, not merely a

mistake,” and that the ultimate question for pretext is whether the decision-makers honestly

believed the explanation for the decision at issue. (Document No. 44, p. 9). Defendant contends

there is nothing in the record to suggest that CEENTA did not make the change to Plaintiff’s status

for the reasons stated. (Document No. 44, p. 10).

       The undersigned finds Defendant’s arguments compelling. It does not appear that Plaintiff

has established a prima facie case for discrimination that satisfies the McDonnell Douglas

standard, but even if he had, the Court agrees that Defendant has adequately identified legitimate,

non-discriminatory reasons for changing Plaintiff’s employment status. In short, the undersigned

finds Plaintiff’s conclusory and speculative allegations do not support claims for discrimination.

As such, the undersigned will grant Defendant’s motion for summary judgment.

       2. Age Discrimination

       Defendant contends that Plaintiff’s age discrimination claim also fails as a matter of law.

(Document No. 35, p. 14). Defendant notes that Plaintiff must establish that age was the “but-for”

cause of the employment action and that the Fourth Circuit has articulated the issue at summary

judgment as: “whether the plaintiff has provided sufficient evidence to cast doubt upon the

employer’s stated reasons for the employment action, such that a reasonable juror may find age

was the determinative factor in that decision.” (Document No. 35, pp. 14-15) (quoting Cox v.

Lowe’s Home Centers, LLC, 3:14-CV-679-MOC-DCK, 2015 WL 7288689, at *2, 4 (W.D.N.C.

Nov. 17, 2015) aff’d by 667 Fed.App’x 405 (4th Cir. 2016)).

       Defendant asserts that Plaintiff has been unable to articulate any support for the argument

that age was the basis for the change in his employment status, “much less demonstrate that age

was the determinative factor in the decision.” (Document No. 35, p. 15). Defendant notes that
                                                11




        Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 11 of 15
Plaintiff only stated in his deposition that he believed his status was changed based on age

“Because I’m over the age of 40.” Id. But he also testified that he thought his status change was

prompted by providers indicating they didn’t want to work with him. Id.

       Plaintiff’s response acknowledges the accuracy of the above statements. (Document No.

39, p. 13). However, Plaintiff goes on to assert that Defendant’s concerns about his speed could

be interpreted as a preference for younger floaters who work more quickly – “‘Speed or Energetic’

are words that are typically associated with age as such one can infer that this is what is meant.”

(Document No. 39, p. 14). Plaintiff also suggests that the reason Caruccio was allowed a

temporary accommodation to have Monday’s off without a change of employment status was

because of her age, not because it was temporary, for school, or that she did not have any provider

complaints. Id. Plaintiff seems to conclude that comments addressing his speed during patient

workups are sufficient evidence to create a genuine issue of fact as to whether age discrimination

motivated Defendant’s employment status decision. (Document No. 39, p. 15).

       In reply, Defendant argues that similar to the race-based claims, Plaintiff’s age

discrimination claims also fail for a lack of any evidence, and based on Plaintiff’s own admissions.

(Document No. 44, p. 7). For example, since Plaintiff admitted his status would not have changed

“but-for” provider complaints, age cannot be the reason for the change. Id. Defendant again notes

that Plaintiff must show that age was the “but-for” cause of the employment decision. (Document

No. 44, p. 8) (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177-78 (2009)).

       Defendant also provides the following helpful analysis:

                   Plaintiff attempts to salvage his claim by arguing that comments
               regarding his slow speed must be age-related and are evidence of
               pretext. (Doc. 39, pg. 8-10). This argument has been rejected
               outright. See Medlock v. United Parcel Serv., Inc., 608 F.3d 1185,
               1195-1197 (10th Cir. 2010) (stating that “management concerns
                                                12




        Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 12 of 15
               over slow work pace are clearly legitimate and facially neutral and
               cannot simply be equated with age bias” and that “employer concern
               over sub-par work pace or productivity is a mask for age
               discrimination is untenable as a general inference.”) (emphasis
               added). Plaintiff’s unsupported leap to equate feedback related to
               his speed in performing his job with evidence of age discrimination,
               therefore, falls flat.

Id.

       The undersigned again finds Defendant’s arguments to be persuasive. There are no

genuine issues of fact upon which a reasonable jury could find that Plaintiff was discriminated

against based on his age. Even Plaintiff acknowledges that his employment status would not have

changed but for multiple providers’ dissatisfaction with his speed working up patients. Therefore,

the undersigned finds good cause to grant Defendant’s motion for summary judgment.

       3. Retaliation

       Defendant notes that Plaintiff’s retaliation claim is subject to the same McDonnell Douglas

burden-shifting framework as his discrimination claim. (Document No. 35, p. 16).

       Defendant observes that Plaintiff alleged in his deposition testimony that he was retaliated

against when Sparkman scheduled him to work two days in July 2018, then removed him from the

schedule. (Document No. 35, pp. 16-17) (quoting Document No. 34-2, pp. 69-71). Defendant

argues that the retaliation claim cannot survive summary judgment because: (1) Plaintiff admitted

he did not know why Defendant would be prompted to retaliate against him; (2) Plaintiff does not

claim he engaged in some protected activity; and because (3) Plaintiff admits he was removed

from the schedule for not providing Sparkman the information she requested related to scheduling.

Id. Defendant concludes there is no evidence of retaliation whatsoever. (Document No. 35, p.

18).


                                                13




        Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 13 of 15
          Plaintiff offers little rebuttal other than to state he believes he was retaliated against by

Sparkman cancelling assignments in December 2017 for filing internal grievances, and in July

2018 for filing claims with the EEOC in June 2018 and September 2018. (Document No. 39, pp.

19-20).

          Defendant argues in its reply brief that “Plaintiff’s expanding retaliation claim cannot

survive summary judgment.” (Document No. 44, p. 10). Defendant notes that Plaintiff previously

only testified to the cancellation of two days in July 2018. Id. In short, Defendant argues there is

no evidence of retaliation, and that Plaintiff has not offered any evidence to rebut its legitimate,

non-retaliatory reasons for cancelling certain assignments. (Document No. 44, p. 14).

          The undersigned again finds Defendant’s arguments most persuasive. Moreover, it does

not appear that Complaint actually asserts a retaliation claim in this lawsuit. See (Document No.

1). The undersigned’s review only reveals allegations and claims related to race and age

discrimination. There are certainly no factual allegations in the Complaint regarding retaliation.

To the extent Plaintiff attempts to create a new cause of action through his deposition testimony

and/or brief in response, such claim will not be allowed to proceed.

          Based on the standard of review, arguments, and evidence discussed above, the

undersigned finds that Plaintiff has failed to show that there are genuine issues of material fact to

present to a jury. The Court observes that Plaintiff was allowed the schedule change he requested

and continued to be employed by Defendant. Defendant’s subsequent decision to cease paying

Plaintiff for “on-call” status after he significantly restricted his own availability appears to have

been not only legitimate and non-discriminatory, but logical. The evidence presented reflects that

Plaintiff sought minimal work since requesting to reduce his hours and availability. Moreover,


                                                   14




          Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 14 of 15
there is no indication that he made any attempt to return to on-call status, or sought or performed

sufficient work to merit on-call pay.

       There is no evidence that Defendant’s reaction to Plaintiff’s performance and schedule

request had anything to do with his race or age. To the contrary, an adjustment in Plaintiff’s

employment status appears to have been a legitimate and non-discriminatory decision of a busy

medical practice.

                                        IV.   CONCLUSION

       IT IS, THEREFORE, ORDERED that “Defendant’s Motion For Summary Judgment”

(Document No. 34) is GRANTED. Plaintiff’s claims shall be DISMISSED, and this action

CLOSED.


                                  Signed: May 7, 2020




                                                15




        Case 3:18-cv-00381-DCK Document 46 Filed 05/08/20 Page 15 of 15
